Citation Nr: 1742616	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include arthritis and carpal tunnel syndrome, to include as secondary to cervicalgia, lower neck pain (bilateral hand disability). 

2.  Entitlement to a rating greater than 20 percent for radiculopathy, left lower extremity.  

3.  Entitlement to a rating greater than 30 percent for cervicalgia, lower neck pain, prior to January 3, 2017 (cervicalgia). 

4.  Entitlement to a rating greater than 20 percent for cervicalgia, lower neck pain, (cervicalgia) as if January 3, 2017. 

5.  Entitlement to a rating greater than 20 percent for degenerative disc disease/spondylosis of the thoracolumbar spine (back disability).  

6.  Entitlement to a rating greater than 10 percent for degenerative joint disease of the left knee (left knee disability).  
7.  Entitlement to a rating greater than 10 percent for degenerative joint disease of the right knee (right knee disability).  

8. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from September 1982 to March 1990 and from July 1992 to November 2008.  The Veteran also had additional service in the Air National Guard and Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in January 2014 and November 2016 and it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

The issues regarding increased ratings for PTSD with depression and migraine headaches were previously before the Board and the Board granted rating increases for both of these issues.  The Veteran did not appeal those decisions and they have become final.  Thus, those issues are no longer before the Board.  Lastly, the issue of TDIU was raised by the record and since it was inextricably intertwined with the Veteran's pending claims it was remanded until decisions on the remaining claims have been rendered.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

As to the issue of radiculopathy, this issue was granted service connection in an April 2017 rating decision and the RO added this claim to the current appeal because of the results of the VA back examination in February 2017.  The RO stated that neurological findings associated with a spine disease are considered a symptom of the primary disability, therefore the evaluation for radiculopathy of the left lower extremity has been included in the current appeal.  Thus, this issue is now before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a bilateral hand disability, a back disability, cervicalagia, a left knee disability, a right knee disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's radiculopathy of the left lower extremity more nearly approximates severe incomplete nerve paralysis of the femoral nerve. 

2.  The preponderance of the evidence does not show that the Veteran's disability has exhibited complete paralysis of the quadriceps extensor muscles.  

3.  The record reflects that the Veteran was first diagnosed with radiculopathy on February 22, 2017.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his radiculopathy.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records, private treatment records and VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with several VA examinations in order to establish service connection and to determine the severity of the Veteran's disability in November 2008, February 2011, June 2011, March 2013, March 2014, January 2017, and February 2017.  Moreover, the Board finds that the opinion regarding the Veteran's radiculopathy that was provided by the February 2017 VA examiner is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating 

The Veteran seeks a higher rating for his service connected radiculopathy throughout the pendency of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's radiculopathy of the left lower extremity is currently rated at 20 percent under Diagnostic Code 8526.  

Under Diagnostic Code 8526, for anterior crural nerve (femoral) paralysis, mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the anterior crural nerve, paralysis of quadriceps extensor muscles, is rated 40 percent disabling.  

For purposes of the analyses below, the Board observes that the terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).

Initially, the Veteran was given a VA examination in November 2008.  At this examination he reported that his back pain started in 1999 after he was deployed to Egypt and it has been getting progressively worse since then.  While the Veteran reported back pain, this examination did not contain any signs or complaints of radiculopathy.  See November 2008 VA examination.  

Following this examination, the Veteran was given another VA examination in February 2011 and at that examination he reported that he has had back pain since he fell in a hole while he was in Afghanistan in 2002.  While the Veteran reported back pain, this examination did not contain any signs or complaints of radiculopathy.  See February 2011 VA examination.  

After this examination, the Veteran was given another VA examination in June 2011.  That examination indicated that he had low back pain but there were no signs or symptoms of radiculopathy.  See June 2011 VA examination.  

Once again, the Veteran was given another VA examination in March 2013.  The Veteran reported stiffness, back pain, and neck pain but he did not report any signs or symptoms of radiculopathy.  See March 2013 VA examination  

Once more, the Veteran was given another examination in March 2014.  At this examination the Veteran reported flare ups of back pain associated with overuse.  While the Veteran reported back pain, this examination did not contain any signs or complaints of radiculopathy.  See March 2014 VA examination.  

Subsequently, the Veteran was given an additional VA examination in January 2017.  This examination also showed chronic back pain but there were no signs or symptoms of radiculopathy.  See January 2017 VA examination.  

Lastly, the Veteran attended a VA examination in February 2017.  At this examination the examiner indicated that the Veteran's L2/L3/L4 left femoral nerve roots were affected by the radiculopathy.  Moreover, the examiner reported that the Veteran had severe intermittent pain in his left lower extremity and severe paresthesia/dysesthesias in his left lower extremity.  Lastly, the examiner indicated that the severity of his left lower extremity radiculopathy was moderate.  See February 2, 2017 VA examination.  

In addition to these examinations, a review of the Veteran's medical history indicates that the Veteran has reported chronic back pain and that has reported that "about 8 years ago he started having a burning pain on the sole of the right foot from the toes to mid-arch, with associated numbness on the tips and dorsal surfaces of the right toes".  See April 6, November 2015 VA progress note.  Although the Veteran reported these symptoms, a diagnostic test indicated that the study was normal and there was no electrical evidence of a right L3-S1 radiculopathy (either acute/active or chronic) or lumbosacral plexopathy.  Moreover, the examination report indicated that there was no evidence of a right sciatic, peroneal or tibial mononeuropathy.  Lastly, the examination report stated that there is also no evidence of a sensory motor polyneuropathy in the right lower extremity and there is no evidence of right tarsal tunnel syndrome.  See April 6, November 2015 VA progress note.  

After a review of the record, the Board notes that the first confirmed evidence of radiculopathy on either side of the Veteran's lower extremities was at the February 2017 VA examination.  The Board also notes that there are no other opinions contained in the Veteran's medical history showing that he was diagnosed with radiculopathy prior to the February 2017 examination nor is there an opinion that indicates that his disability is more severe than what was reported at the February 2017 examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In considering the appropriate disability rating, the Board has also taken into account the Veteran's lay statements regarding his disability.  The record reflects that the Veteran has reported that he has suffered from chronic back pain for many years now.  The Board acknowledges that the Veteran is competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses but, he is not competent to identify a specific level of his psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Accordingly, the Board places some probative weight on the Veteran's lay statements as they relate to the nature and origin of his disability.  See Davidson, supra.  

As to the medical evidence in this case, the Board finds the Veteran's medical history and the examinations provided by VA personnel to be the most probative pieces of evidence regarding this issue.  The Board has reached this conclusion because the medical personnel in this case took a detailed medical history from the Veteran and then provided opinions after they examined him.  In addition, the medical evidence in this case offered detailed medical determinations pertinent to the rating criteria and these opinions provided the best insight as to the nature and etiology of the Veteran's disability.  Thus, the Board has placed significant weight on the VA examinations and the Veteran's medical history.  See Davidson, supra.  

In sum, after an examination of the record, the Board finds that the Veteran's condition has remained consistent throughout this appeal and the weight of the evidence indicates that the Veteran is entitled to a disability rating of 30 percent for his radiculopathy.  See Hart, supra.  The Board notes that the February 2017 examiner ultimately characterized the radiculopathy of the left lower extremity as moderate.  Nevertheless, such characterizations, though competent evidence, are not binding on the Board.  Moreover, the Veteran's actual symptoms of constant pain and paresthesia/dysesthesias were characterized as severe.  See February 2017 VA examination.  Therefore, the Board finds that the Veteran's symptoms more closely approximate severe radiculopathy rather than simply moderate radiculopathy.  As such, a disability rating of 30 percent for radiculopathy of the left lower extremity is granted.

Further, the Board finds no basis upon which to assign an evaluation in excess of 30 percent for the Veteran's radiculopathy at any point during the pendency of the appeal.  The Board acknowledges that the most probative evidence of record indicates that the Veteran's L2/L3/L4 left femoral nerve roots have been affected by the radiculopathy.  This nerve is rated under Diagnostic Code 8526 and in order to warrant a 40 percent rating under Diagnostic Code 8526, there must be complete paralysis of the quadriceps extensor muscles in order to receive a rating of 40 percent.  In this case, the evidence does not show that the Veteran has ever been diagnosed with or shown symptoms of complete paralysis of the quadriceps extensor muscles.  Thus, the preponderance of the evidence demonstrates that a rating of 40 percent is not warranted in this case.  

In reaching these conclusions, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  Accordingly, the Board finds the February 2017 examination to be the most probative evidence regarding the Veteran's disability and places significant weight on this report.  Thus, after resolving all doubt in favor of the Veteran, the Board finds that the evidence in this case is at least in equipoise and the Board concludes that an initial disability rating of 30 percent, but no higher, is warranted from February 22, 2017, forward.

III.  Earlier Effective Date 

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

In this case, the February 22, 2017 VA examination was the first time a finding of radiculopathy associated with the Veteran's thoracolumbar spine disability was established.  Following this examination, service connection was granted on a secondary basis on the date that this condition was first diagnosed.  Thus, based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding of an earlier effective date for the award of service connection for radiculopathy of the left lower extremity. 

IV.  Extra Considerations

The Board will next consider if the Veteran's disability was manifested by adverse symptomatology that allows separate compensable ratings for the Veteran's disability or a higher evaluation under another Diagnostic Code at any time during the pendency of the appeal.  

In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

With the above criteria in mind, the Board notes that Diagnostic Code 8526 pertains specifically to the disability at issue- radiculopathy of the lower left extremity that affects the anterior crural nerve (femoral).  The Board acknowledges that the Veteran's medical history indicates that has complained of chronic back pain, however the medical evidence does not show that any other nerves in the left lower extremity has been affected.  See February 2017 VA examination.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of nerves is not warranted and it would also constitute prohibited pyramiding.  This is true at all times during the pendency of this appeal.  See Hart supra; See Esteban, supra.  


ORDER

An initial rating of 30 percent but no higher, for radiculopathy of the left lower extremity from February 22, 2017, is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to an effective date prior to February 22, 2017, for the award of a 30 percent rating for radiculopathy of the left lower extremity is denied.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the claim for a bilateral hand disability, the examiner originally found that this disability was service connected but then changed their mind in an addendum opinion because the Veteran was not diagnosed with this disability while on active duty.  The Board finds this opinion to be inadequate for several reasons.  Specifically, the examiner focused their analysis on what duty status the Veteran was in when he received the diagnosis for carpal tunnel syndrome and then based their opinion only on the theory of secondary service connection without providing an analysis that dealt with direct service connection.  Thus, a remand is necessary to obtain a competent and credible medical opinion as to the current severity of these disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

As to the claims for a back disability, cervicalagia, a left knee disability, and a right knee disability, the Veteran attended VA examinations to determine the current severity of these disabilities in February 2017.  The examiner complied with the remand instructions according to Correia but did not enter the degrees at which pain was elicited during range of motion testing for the Veteran's knees, back, and neck.  Subsequently, the examiner added an addendum opinion with these figures a month later in March 2017 but did not explain where this data came from.  Since there is no way to determine the accuracy of these measurements, the Board finds these opinions to be inadequate to decide this case.  Thus, a remand is required to obtain a competent and credible medical opinion as to the current severity of these disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr supra; Bloom, supra.  

Once again the Veteran should be given VA examinations that are compliant with Correia v. McDonald, in which the United States Court of Appeals for Veterans Claims (Court) essentially held that that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016).  

In regards to the issue of TDIU, adjudication of that claim must be deferred, as the issue is inextricably intertwined with the issues being remanded herein.  See Harris supra.  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from April 18, 2017 to the present.

2.  Schedule the Veteran for a VA examination regarding his bilateral hand disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran have a diagnosis for a bilateral hand disability?  

For each diagnosed hand disability, please answer the following questions: 

(B).  Is it as least as likely as not that the Veteran's bilateral hand disability had its onset while on active duty or is related in part to his active duty service?

(C).  Is it as least as likely as not that the Veteran's bilateral hand disability is a result of the Veteran's service connected disabilities?

(D).  Is it as least as likely as not that the Veteran's bilateral hand disability was aggravated (i.e. permanently worsened) by the Veteran's service connected disabilities?

3).  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

(A).  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(B).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(C).  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(D).  In accordance with Correia, the range of motion of the Veteran's back should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected cervicalgia.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

(A).  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(B).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(C).  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(D).  In accordance with Correia, the range of motion of the Veteran's neck should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left and right knee disabilities.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.

(A).  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(B).  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(C).  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If it is not feasible to do so to any degree of medical certainty without resorting to speculation, then the examiner must provide an explanation for why this is so.

(D).  In accordance with Correia, the range of motion of each of the Veteran's knees should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After completing the above actions, take any steps necessary to develop the Veteran's claim for TDIU.  

7.  Then readjudicate the Veteran's remaining claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


